UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-53935 Harvard Illinois Bancorp, Inc. (Exact name of Registrant as specified in its charter) Maryland 27-2238553 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 58 N. Ayer Street Harvard, IL (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(815) 943-5261 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (x)Yes ( )No Indicate by check mark whether the Registrant has submitted electronic and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). (x)Yes ( )No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer”, “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. ( )Large Accelerated Filer ( )Accelerated Filer ( )Non-Accelerated Filer (x)Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( )Yes (x) No As of May 9, 2014, 839,585 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. 1 HARVARD ILLINOIS BANCORP, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Stockholders’Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 PART II OTHER INFORMATION 51 Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits in banks Securities purchased under agreements to resell Cash and cash equivalents Interest-bearing deposits with other financial institutions Available-for-sale securities Held-to-maturity securities, at amortized cost (estimated fair value of $414 and $839 at March 31, 2014 and December 31, 2013, respectively) Loans, net of allowance for loan losses $2,431 and $2,475 at March 31, 2014 and December 31, 2013 Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets held for sale 3 Accrued interest receivable Deferred income taxes Bank-owned life insurance Loan servicing rights Other Total assets $ $ Liabilities and Equity Liabilities Deposits Demand $ $ Savings, NOW and money market Certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Deferred compensation Accrued interest payable 18 19 Other Total liabilities Commitments and Contingencies — — Stockholders’ Equity Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value, 30,000,000 shares authorized; 839,585 and 833,851 shares issued and outstanding at March 31, 2014 and December 31, 2013 8 8 Additional paid-in capital Unearned ESOP shares, at cost; March 31, 2014 – 44,989 shares; December 31, 2013 – 46,035 shares ) ) Amount reclassified on ESOP shares ) ) Retained earnings Accumulated other comprehensive income, net of tax 27 16 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, Interest and Dividend Income Interest and fees on loans $ $ Securities Taxable 12 34 Tax-exempt 13 9 Securities purchased under agreements to resell 63 44 Other 14 21 Total interest and dividend income Interest Expense Deposits Federal Home Loan Bank advances 45 72 Total interest expense Net Interest Income Provision for Loan Losses 25 Net Interest Income After Provision for Loan Losses Noninterest Income Customer service fees 76 74 Brokerage commission income — 1 Net realized gains on loan sales 4 92 Loan servicing fees 59 49 Bank-owned life insurance income, net 26 28 Other 1 2 Total noninterest income Noninterest Expense Compensation and benefits Occupancy Data processing 83 80 Professional fees 94 Marketing 9 30 Office supplies 14 10 Federal deposit insurance 32 33 Indirect automobile loan servicing fee 24 23 Foreclosed assets, net ) 59 Other 93 73 Total noninterest expense Income Before Income Taxes Provision for Income Taxes 14 Net Income $ $ Earnings Per Share Basic (Note 4) $ $ Diluted See accompanying notes to the consolidated financial statements. 4 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income Unrealized appreciation (depreciation) on available-for-sale securities, net of taxes of $5 and $(3), for 2014 and 2013, respectively 11 (6 ) Comprehensive Income $ $ See accompanying notes to the consolidated financial statements. 5 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Dollars in thousands) Common Stock Additional Paid-in Capital Unearned ESOP Shares Amount Reclassified On ESOP Shares Retained Earnings Accumulated Other Comprehensive Income Total For the Three Months Ended March 31, 2014 (unaudited) Balance, January 1, 2014 $ 8 $ $ ) $ ) $ $ 16 $ Net income — Other comprehensive income — 11 11 ESOP shares earned, 1,046 shares — 8 10 — — — 18 Stock-based compensation expense — 28 — 28 Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — — — ) — — ) Exercise of stock options, 5,734 shares — 47 — 47 Dividends on common stock, $.20 per share — ) — ) Balance, March 31, 2014 $ 8 $ $ ) $ ) $ $ 27 $ For the Three Months Ended March 31, 2013 (unaudited) Balance, January 1, 2013 $ 8 $ $ ) $ ) $ $ 7 $ Net income — Other comprehensive loss — (6 ) (6 ) ESOP shares earned, 1,046 shares — 4 11 — — — 15 Stock-based compensation expense — 29 — 29 Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — — — ) — — ) Exercise of stock options, 13,774 shares — Dividends on common stock, $.10 per share — ) — ) Balance, March 31, 2013 $ 8 $ $ ) $ ) $ $ 1 $ See accompanying notes to consolidated financial statements. 6 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended March 31, Operating Activities Net income $ $ Items not requiring (providing) cash Depreciation 55 50 Provision for loan losses 25 Amortization of premiums and discounts on securities 10 1 Deferred income taxes 69 ) Net realized gains on loan sales (4 ) ) (Gains) losses and write down on foreclosed assets held for sale ) 50 Bank-owned life insurance income, net ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale ESOP compensation expense 18 15 Stock-based compensation expense 28 29 Changes in Accrued interest receivable Other assets 52 Accrued interest payable (1 ) 1 Deferred compensation (3 ) 22 Other liabilities ) 81 Net cash provided by operating activities Investing Activities Net decrease in interest-bearing deposits Purchases of available-for-sale securities ) (1 ) Purchase of held-to-maturity securities ) — Proceeds from maturities and pay-downs of available-for-sale securities 64 Proceeds from maturities and pay-downs of held-to-maturity securities 28 Net change in loans ) Purchase of premises and equipment ) (3 ) Proceeds from redemption of Federal Home Loan Bank stock — Proceeds from sale of foreclosed assets 97 Net cash provided by investing activities Financing Activities Net increase in demand deposits, money market, NOW and savings accounts Net increase (decrease) in certificates of deposit ) Net increase in advances from borrowers for taxes and insurance Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Dividends paid ) ) Stock options exercised 47 Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Cash Flows Information Interest paid $ $ Income taxes paid 70 70 Foreclosed assets acquired in settlement of loans 3 See accompanying notes to unaudited consolidated financial statements. 7 HARVARD ILLINOIS BANCORP, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) Note 1: Basis of Financial Statement Presentation The consolidated financial statements include the accounts of Harvard Illinois Bancorp, Inc. (Company) and its wholly-owned subsidiary, Harvard Savings Bank (Bank). All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting and with instructions for Form 10–Q and Rule 10–01 of Regulation S–X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. The preparation of consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ from these estimates. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the financial condition of the Company as of March 31, 2014 and December 31, 2013, and the results of its operations for the three month periods ended March 31, 2014 and 2013. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2013 included as part of Harvard Illinois Bancorp, Inc.’s Form 10-K (File No. 000-53935) (2013 Form 10-K) filed with the Securities and Exchange Commission on March 28, 2014. The results of operations for the three month period ended March 31, 2014 are not necessarily indicative of the results that may be expected for the entire year. For further information, refer to the consolidated financial statements and footnotes thereto included in the 2013 Form 10–K. 8 Note 2: New Accounting Pronouncements Recent and Future Accounting Requirements In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-04, Troubled Debt Restructurings by Creditors (Subtopic 310-40: Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Upon Foreclosure, which affects all creditors who obtain physical possession (resulting from an in substance repossession or foreclosure) of residential real estate property collateralizing a consumer mortgage loan in satisfaction of a receivable. The ASU is effective for annual periods beginning after December 15, 2014, and interim periods within annual periods beginning after December 15, 2015 which the entity’s annual or interim financial statements have not been made available for issuance. The adoption of this guidance is not expected to have a material impact on the Company’s Consolidated Financial Statements. 9 Note 3: Stock-based Compensation In connection with the conversion to stock form, the Bank established an ESOP for the exclusive benefit of eligible employees (all salaried employees who have completed at least 1,000 hours of service in a twelve-month period and have attained the age of 18). The ESOP borrowed funds from the Company in an amount sufficient to purchase 62,775 shares (approximately 8% of the common stock issued in the stock offering). The loan is secured by the shares purchased and is being repaid by the ESOP with funds from contributions made by the Bank and dividends received by the ESOP, with funds from any contributions on ESOP assets. Contributions are being applied to repay interest on the loan first, then the remainder are being applied to principal. The loan is expected to be repaid over a period of up to 15 years. Shares purchased with the loan proceeds are being held in a suspense account for allocation among participants as the loan is repaid. Contributions to the ESOP and shares released from the suspense account are allocated among participants in proportion to their compensation, relative to total compensation of all active participants. Participants vest 100% in their accrued benefits under the employee stock ownership plan after three vesting years, with no prorated vesting prior to reaching three vesting years. Vesting is accelerated upon retirement, death or disability of the participant or a change in control of the Bank. Forfeitures will be reallocated to remaining plan participants. Benefits may be payable upon retirement, death, disability, separation from service, or termination of the ESOP. Since the Bank’s annual contributions are discretionary, benefits payable under the ESOP cannot be estimated. Participants receive the shares at the end of employment. Because the Company’s stock is not traded on an established market, as of March 31, 2014, it is required to provide the participants in the Plan with a put option to repurchase their shares. This repurchase obligation is reflected in the Company’s financial statements in other liabilities and reduces shareholders’ equity by the estimated fair value of the earned shares. The Company is accounting for its ESOP in accordance with ASC Topic 718, Employers Accounting for Employee Stock Ownership Plans . Accordingly, the debt of the ESOP is eliminated in consolidation and the shares pledged as collateral are reported as unearned ESOP shares in the consolidated balance sheet. Contributions to the ESOP shall be sufficient to pay principal and interest currently due under the loan agreement. As shares are committed to be released from collateral, the Company reports compensation expense equal to the average market price of the shares for the respective period, and the shares become outstanding for earnings per shares computations. Dividends, if any, on unallocated ESOP shares are recorded as a reduction of debt and accrued interest. ESOP compensation expense for the three months ended March 31, 2014 and 2013 was $18 and $15, respectively. A summary of ESOP shares is as follows: March 31, December 31, Allocated shares Shares released for allocation Unearned shares Total ESOP shares Fair value of unearned ESOP shares $ $ The Company is obligated at the option of each beneficiary to repurchase shares of the ESOP upon the beneficiary’s termination or after retirement. At March 31, 2014, the fair value of the 17,786 allocated shares held by the ESOP is $302. The fair value of all shares subject to the repurchase obligation is $302. On May 26, 2011, the stockholders approved the Harvard Illinois Bancorp, Inc. 2011 Equity Incentive Plan (the “Equity Incentive Plan”) for employees and directors of the Company. The Equity Incentive Plan authorizes the issuance of up to 109,856 shares of the Company’s common stock, with no more than 31,387 of shares as restricted stock awards and 78,469 as stock options, either incentive stock options or non-qualified stock options. The exercise price of options granted under the Equity Incentive Plan may not be less than the fair market value on the date the stock option is granted. The compensation committee of the board of directors has sole discretion to determine the amount and to whom equity incentive awards are granted. Certain option awards provide for accelerated vesting if there is a change of control (as defined in the Equity Incentive Plan). 10 On June23, 2011, the compensation committee of the board of directors approved the awards of 73,761 options to purchase Company stock and 31,387 shares of restricted stock. Of the 73,761 stock options granted, 63,167 were qualified stock options and 10,594 were nonqualified. The remaining 4,708 shares were awarded on November 29, 2012. Stock options and restricted stock vest over a five year period, and stock options expire ten years after issuance. Apart from the vesting schedule for both stock options and restricted stock, there are no performance-based conditions or any other material conditions applicable to the awards issued. A summary of the option activity under the Equity Incentive Plan as of March 31, 2014, and changes for the three months then ended, is presented below: March 31, 2014 Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding, January 1, 2014 Granted — — Exercised ) Forfeited or expired — — Outstanding, March 31, 2014 $ $ Exercisable, March 31, 2014 $ $ 60 Stock-based compensation expense for stock options for the three month periods ended March 31, 2014 and 2013 was $17 and $17, respectively. As of March 31, 2014, total unrecognized compensation costs related to nonvested stock options amounted to $155. That cost is expected to be recognized over a weighted-average period of 2.28 years. A summary of the status of the Company’s nonvested stock options as of March 31, 2014, and changes during the three month period then ended, is presented below: Shares Weighted- Average Grant-Date Fair Value Nonvested, January 1, 2014 $ Granted — — Vested — — Forfeited — — Nonvested, March 31, 2014 $ 11 The following table summarizes the nonvested restricted stock activity for the three months ended March31, 2014: Shares Weighted Average Grant-Date Fair Value Balance, January 1, 2014 $ Granted — — Forfeited — — Earned and issued — — Balance, March 31, 2014 $ The fair value of the restricted stock awards is amortized to compensation expense over the vesting period (five years) and is based on the market price of the Company’s common stock at the date of grant multiplied by the number of shares granted that are expected to vest. At the date of grant the par value of the shares granted was recorded in equity as a credit to common stock and a debit to paid-in capital. Stock-based compensation expense for restricted stock for the three month periods ended March 31, 2014 and 2013 was $12 and $12, respectively. Unrecognized compensation expense for nonvested restricted stock awards was $109 at March 31, 2014 and is expected to be recognized over a weighted average period of 2.23 years. Total compensation expense for both plans for the three month periods ended March 31, 2014 and 2013 was $28 and $29, respectively. Note 4: Earnings Per Common Share (“EPS”) Basic and diluted earnings per common share are presented for the three-month periods ended March 31, 2014 and 2013. The factors used in the earnings per common share computation follow: Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Net income $ $ Net income allocated to participating securities — (4 ) Net income allocated to common stock $ $ Basic weighted average shares outstanding Less: Average unallocated ESOP shares ) ) Basic average shares outstanding Diluted effect of stock options Diluted effect of restricted stock awards Diluted average shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ 12 Note 5: Securities Purchased Under Agreements to Resell The Company enters into purchases of securities under agreements to resell. The amounts advanced under these agreements were $24,622 and $25,117 at March 31, 2014 and December 31, 2013, respectively, and represent short-term cash investment alternatives. These agreements are over-collateralized by 3% with collateral consisting of securities and loans guaranteed by the “full faith and credit” of the United States government. During the period, the securities were delivered by appropriate entry into the third-party custodian’s account designated by the Company under a written custodial agreement that explicitly recognizes the Company’s interest in the securities. At March 31, 2014 and December 31, 2013, these agreements mature by notice by the Company or 30 days by the custodian. At March 31, 2014 and December31, 2013, agreements to resell securities purchased were outstanding with the following entities: March 31, December 31, ESI Investors III, LLC $ $ BCM High Income Fund, LP HEC Opportunity Fund LLC Coastal Securities First Farmers Financial, LLC Total $ $ Note 6: Securities The amortized cost and approximate fair value of securities, together with gross unrealized gains and losses, of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale Securities: March 31, 2014: U.S. government agencies $ $ — $ (3 ) $ State and political subdivisions 10 ) Mortgage-backed: Government-sponsored enterprises (GSE) – residential 10 — Equity securities 56 — Corporate debt securities — (1 ) $ $ 76 $ ) $ December 31, 2013: U.S. Government and federal agency $ $ — $ (8 ) $ Mortgage-backed: Government-sponsored enterprises (GSE) – residential 12 — State and political subdivisions 7 ) Equity securities 53 — $ $ 72 $ ) $ 13 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Held-to-maturity Securities: March 31, 2014: Mortgage-backed: Government-sponsored enterprises (GSE) – residential $ 12 $ 1 $ — $ 13 Private-label residential 1 — State and political subdivisions — (1 ) $ $ 2 $ (1 ) $ December 31, 2013: U.S. Government agencies $ $ 2 $ — $ Mortgage-backed: Government-sponsored enterprises (GSE) – residential 13 1 — 14 Private-label residential 3 — $ $ 6 $ — $ The Company held no securities at March 31, 2014 or December 31, 2013 with a book value that exceeded 10% of total equity. Available for sale equity securities consist of shares in the Shay Asset Management mutual funds, shares of FHLMC and shares in other financial institutions. As of March 31, 2014 and December 31, 2013, the Company held investments in Shay Asset Management mutual funds with a fair value of $458 and $457, respectively. The investments in mutual funds are valued using available market prices. Management performed an analysis and deemed the remaining investment in the mutual funds was not other than temporarily impaired as of March31, 2014 and December 31, 2013. As of March 31, 2014 and December 31, 2013, the Company held investments in FHLMC common stock with a fair value of $29 and $22, respectively. The investment in FHLMC common stock is valued using available market prices. Management performed an analysis and deemed the remaining investment in FHLMC common stock was not other than temporarily impaired as of March 31, 2014 and December 31, 2013. As of March 31, 2014 and December 31, 2013, the Company held investments in other equity securities with a fair value of $26 and $29. Management performed an analysis and deemed the remaining investment in other equity securities was not other than temporarily impaired as of March 31, 2014 and December 31, 2013. The carrying value of securities pledged as collateral, to secure public deposits and for other purposes was $621 and $1,120 as of March 31, 2014 and December 31, 2013, respectively. There were no sales of available-for-sale securities for the three months ended March 31, 2014 and 2013. 14 The amortized cost and fair value of available-for-sale securities and held-to-maturity securities at March 31, 2014, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Available-for-sale Held-to-maturity Amortized Cost Fair Value Amortized Cost Fair Value Within one year $ $ $ — $ — One to five years — — Five to ten years After ten years — Mortgage-backed securities Equity securities — — Totals $ Certain investments in debt and marketable equity securities are reported in the financial statements at amounts less than their historical cost. Total fair value of these investments at March 31, 2014 and December 31, 2013 was $3,200 and $2,292, respectively, which is approximately 43% and 36% of the Company’s available-for-sale and held-to-maturity investment portfolio. These declines primarily resulted from recent increases in market interest rates. Management believes the declines in fair value for these securities are temporary. The following table shows the Company’s securities’ gross unrealized losses and fair value of the Company’s securities with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2014 and December 31, 2013: March 31, 2014 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Available-for-sale: U.S. government and federal agency $ — $ — $ $ (3 ) $ $ (3 ) State and political subdivisions ) ) ) Corporate debt securities (1 ) — — (1 ) Total temporarily impaired securities ) ) ) Held-to-maturity: State and political subdivisions (1 ) — — (1 ) Total $ $ ) $ $ ) $ $ ) December 31, 2013 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Available-for-sale: U.S. government and federal agency $ $ (1 ) $ $ (7 ) $ $ (8 ) State and political subdivisions ) ) ) Total temporarily impaired securities $ $ ) $ $ ) $ $ ) 15 Note 7: Loans Classes of loans include: March 31, December 31, Mortgage loans on real estate One-to-four family $ $ Home equity lines of credit and other 2nd mortgages Multi-family residential Commercial Farmland Construction and land development Total mortgage loans on real estate Commercial and industrial Agricultural Purchased indirect automobile, net of dealer reserve Other consumer Less Loans in process 3 26 Net deferred loan fees and costs (7 ) (8 ) Allowance for loan losses Net loans $ $ The Company believes that sound loans are a necessary and desirable means of employing funds available for investment. Recognizing the Company’s obligations to its depositors and to the communities it serves, authorized personnel are expected to seek to develop and make sound, profitable loans that resources permit and that opportunity affords. The Company maintains lending policies and procedures in place designed to focus our lending efforts on the types, locations, and duration of loans most appropriate for our business model and markets. The Company’s principal lending activity is the origination of one-to four-family residential mortgage loans but also includes, commercial real estate loans, commercial and industrial, home equity, construction, agricultural and other loans. The primary lending market is McHenry, Grundy and to a lesser extent Boone Counties in Illinois and Walworth County in Wisconsin. Generally, loans are collateralized by assets, primarily real estate, of the borrowers and guaranteed by individuals. The loans are expected to be repaid from cash flows of the borrowers or from proceeds from the sale of selected assets of the borrowers. Pursuant to applicable law, the aggregate amount of loans that the Company is permitted to make to any one borrower or a group of related borrowers is generally limited to 25% of our total capital plus the allowance for loan losses. Our lending is subject to written underwriting standards and origination procedures. Decisions on loan applications are made on the basis of detailed applications submitted by the prospective borrower and property valuations (consistent with our appraisal policy) prepared by outside independent licensed appraisers approved by our board of directors as well as internal evaluations, where permitted by regulations. The loan applications are designed primarily to determine the borrower’s ability to repay the requested loan, and the more significant items on the application are verified through use of credit reports, financial statements and tax returns. Under our loan policy, the individual processing an application is responsible for ensuring that all documentation is obtained prior to the submission of the application to an officer for approval. An officer then reviews these materials and verifies that the requested loan meets our underwriting guidelines described below. All one-to-four family residential loans up to $500,000, vacant land loans up to $250,000, and any consumer loans require approval of a quorum of our retail loan committee consisting of four officers. All such loan approvals are reported at the next board meeting following said approval. All secured commercial loans, including agricultural loans, up to $1,500,000 and unsecured loans up to $250,000 must be approved by our commercial credit management committee, which currently consists of our Chief Executive Officer, Secretary – Treasurer and our Vice President – Commercial Loan Officer. These approvals are reported at the next board meeting following said approval. All other loans must be approved by the board. 16 Generally, title insurance or title searches on our mortgage loans are required as well as fire and extended coverage casualty insurance in amounts at least equal to the principal amount of the loan or the value of improvements on the property, depending on the type of loan. One-to-Four Family Residential Mortgage Loans The cornerstone of our lending program has long been the origination of long-term permanent loans secured by mortgages on owner-occupied one-to-four family residences. Virtually all of the residential loans originated are secured by properties located in our market area. Due to consumer demand in the current low market interest rate environment, many of our recent originations are 10- to 30-year fixed-rate loans secured by one-to-four family residential real estate. The Company generally originates fixed-rate one-to-four family residential loans in accordance with secondary market standards to permit their sale. During the last several years, consistent with our asset-liability management strategy, most of the fixed rate one-to-four family residential loans we originated with original terms to maturity in excess of ten years were sold in the secondary market. During the last several years, as a part of our asset/liability management policy, seven-year balloon loans with up to 30-year amortization schedules secured by one-to-four family real estate have been originated, to a lesser extent. In order to reduce the term to repricing of the loan portfolio, adjustable-rate one-to-four family residential mortgage loans have been originated. However, our ability to originate such loans is limited in the current low interest rate environment due to low consumer demand. Our current adjustable-rate mortgage loans carry interest rates that adjust annually at a margin over the one year U.S. Treasury index. Many of our adjustable-rate one-to-four family residential mortgage loans have fixed rates for initial terms of three to five years. Such loans carry terms to maturity of up to 30 years. The adjustable-rate mortgage loans currently offered by the Company generally provide for a 200 basis point annual interest rate change cap and a lifetime cap of 600 basis points over the initial rate. Although adjustable-rate mortgage loans may reduce to an extent our vulnerability to changes in market interest rates because they periodically reprice as interest rates increase, the required payments due from the borrower also increase (subject to rate caps), increasing the potential for default by the borrower. At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates. Upward adjustments of the contractual interest rate are also limited by the maximum periodic and lifetime rate adjustments permitted by our loan documents. Moreover, the interest rates on many of our adjustable-rate loans do not adjust for the first three to five years. As a result, the effectiveness of adjustable-rate mortgage loans may be limited during periods of rapidly rising interest rates. The Company evaluates both the borrower’s ability to make principal, interest and escrow payments and the value of the property that will secure the loan. One-to-four family residential mortgage loans do not currently include prepayment penalties, are non-assumable and do not produce negative amortization. One-to-four family residential mortgage loans customarily include due-on-sale clauses giving the Company the right to declare the loan immediately due and payable in the event that, among other things, the borrower sells the property subject to the mortgage. Residential mortgage loans are originated for our portfolio with loan-to-value ratios of up to 75% for one-to-four family homes, with higher limits applicable to loans with private mortgage insurance on owner-occupied residences. Commercial Real Estate Loans In an effort to enhance the yield and reduce the term to maturity of our loan portfolio, the Company has originated or purchased commercial real estate loans. Most of the commercial real estate loans have balloon loan terms of three to five years with amortization terms of 15 to 25 years and fixed interest rates. The maximum loan-to-value ratio of the commercial real estate loans is generally 75%. The Company considers a number of factors in originating commercial real estate loans. The qualifications and financial condition of the borrower are evaluated, including credit history, profitability and expertise, as well as the value and condition of the property securing the loan. When evaluating the qualifications of the borrower, the financial resources of the borrower, the borrower’s experience in owning or managing similar property and the borrower’s payment history with the Company and other financial institutions are considered. In evaluating the property securing the loan, the factors considered include the net operating income of the mortgaged property before debt service and depreciation, the ratio of the loan amount to the appraised value of the mortgaged property and the debt service coverage ratio (the ratio of net operating income to debt service). All commercial real estate loans are appraised by outside independent appraisers approved by the board of directors or by internal evaluations, where permitted by regulation. Personal guarantees are generally obtained from the principals of commercial real estate loans. 17 Loans secured by commercial real estate generally are larger than one-to-four family residential loans and involve greater credit risk. Commercial real estate loans often involve large loan balances to single borrowers or groups of related borrowers. Repayment of these loans depends to a large degree on the results of operations and management of the properties securing the loans or the businesses conducted on such property, and may be affected to a greater extent by adverse conditions in the real estate market or the economy in general. Accordingly, the nature of these loans makes them more difficult for management to monitor and evaluate. Multi Family Real Estate Loans The Company has a limited number of loans on multi-family residences in our market area. Such loans have terms and are underwritten similarly to our commercial real estate loans and are subject to similar risks. Home Equity Loans The Company originates variable-rate home equity lines-of-credit and, to a lesser extent, fixed-rate loans secured by junior liens on the borrower’s primary residence. Home equity lines-of-credit are generally limited to 75% of the property value less any other mortgages. Prior to 2009, home equity loans were originated up to 90% of the property value to our customers where we serviced their first lien mortgage loan. The same underwriting standards are used for home equity lines-of-credit and loans as used for one-to-four family residential mortgage loans. The home equity line-of-credit product carries an interest rate tied to the prime rate published in the Wall Street Journal. The product has a rate ceiling of 18%. Home equity loans with fixed-rate terms typically amortize over a period of up to 20 years. Home equity lines-of-credit provide for an initial draw period of up to five years, with monthly payments of interest calculated on the outstanding balance. At the end of the initial five years, the line may be paid in full or restructured at our then current home equity program. Construction and Land Development Loans The Company has construction loans to builders and developers for the construction of one- to four- and multi-family residential units and to individuals for the construction of their primary or secondary residence. The Company has a limited amount of land loans to developers, primarily for the purpose of developing residential subdivisions. The application process includes a submission of plans, specifications, and costs of the project to be constructed or developed. These items are used as a basis to determine the appraised value of the subject property. Loans are based on the lesser of current appraised value and/or the cost of construction (land plus building). Construction loan agreements generally provide that loan proceeds are disbursed in increments as construction progresses. Outside independent licensed appraisers or title company representatives under a construction loan escrow agreement inspect the progress of the construction of the dwelling before disbursements are made. The Company has construction loans for commercial development projects such as multi-family, apartment and other commercial buildings. These loans generally have an interest-only phase during construction then convert to permanent financing. Disbursements of construction loan funds are at our discretion based on the progress of construction. The maximum loan-to-value ratio limit applicable to these loans is generally 75%. The Company has loans to builders and developers for the development of one-to-four family lots in our market area. These loans have terms of five years or less. Land loans are generally made in amounts up to a maximum loan-to-value ratio of 65% on raw land and up to 75% on developed building lots based upon an independent appraisal. Personal guarantees are obtained for land loans. Loans to individuals for the construction of their residences typically run for up to twelve months and then convert to permanent loans. These construction loans have rates and terms comparable to one-to-four family residential loans offered. During the construction phase, the borrower pays interest only at a fixed rate. The maximum loan-to-value ratio of owner-occupied single-family construction loans is 75%, 80% if the permanent loan has been approved to be sold in the secondary market. Residential construction loans are generally underwritten pursuant to the same guidelines used for originating permanent residential loans. 18 Construction and land lending generally affords the Company an opportunity to receive higher origination and other loan fees. In addition, such loans are generally made for relatively short terms. Nevertheless, construction and land lending to persons other than owner-occupants is generally considered to involve a higher level of credit risk than one-to-four family residential lending due to the concentration of principal in a limited number of loans and borrowers and the effects of general economic conditions on construction projects, real estate developers and managers. In addition, the nature of these loans is such that they are more difficult to evaluate and monitor. Risk of loss on a construction or land loan is dependent largely upon the accuracy of the initial estimate of the property’s value upon completion of the project and the estimated cost (including interest) of the project. If the estimate of value proves to be inaccurate, the Company may be confronted, at or prior to the maturity of the loan, with a project with a value which is insufficient to assure full repayment and/or the possibility of having to make substantial investments to complete and sell the project. Because defaults in repayment may not occur during the construction period, it may be difficult to identify problem loans at an early stage. When loan payments become due, the cash flow from the property may not be adequate to service the debt. In such cases, the Company may be required to modify the terms of the loan. Farmland These loans are primarily secured by farmland located in our market area. Adjustable rate farmland loans have interest rates that generally adjust every one, three or five years in accordance with a designated index and are generally amortized over 15-25years. Fixed-rate farmland loans generally are for terms of up to 15years, although many are amortized over longer periods, and include a balloon payment at maturity. Lending policies on such loans generally limit the maximum loan-to-value ratio to 75% of the lesser of the appraised value or purchase price of the property. While earning higher yields on agricultural mortgage loans than on single-family residential mortgage loans, agricultural-related lending involves a greater degree of risk than single-family residential mortgage loans because of the typically larger loan amounts and potential volatility in the market. In addition, repayments on agricultural loans are substantially dependent on the successful operation of the underlying business and the value of the property collateralizing the loan, both of which are affected by many factors, such as weather and changing market prices, outside the control of the borrower. Finally, some commentators believe that the recent sharp increases in farm land prices could make a price correction more likely. Substantially all farmland loans are underwritten to conform to agency guidelines to qualify for a government guarantee of up to 90% of the original loan amount, which in turn qualifies them to be sold to a variety of investors in the secondary market. Once the government guarantee is secured from Farmers Home Loan Administration, the guarantee covers up to 90% of any loss on the loan. Longer-term fixed-rate agricultural mortgage loans may be sold in the secondary market, which the Company services for the secondary market purchaser. Commercial and Industrial Loans Commercial and industrial loans and lines of credit are originated to small and medium-sized companies in our primary market area. Commercial and industrial loans are generally used for working capital purposes or for acquiring equipment, inventory or furniture. Commercial and industrial loans generally carry a floating-rate indexed to the prime rate as published in The Wall Street Journal and a one-year term. All commercial and industrial loans are secured. When making commercial and industrial loans, the financial statements of the borrower, the lending history of the borrower, the debt service capabilities of the borrower, the projected cash flows of the business, the value of the collateral, if any, and whether the loan is guaranteed by the principals of the borrower are considered. Commercial and industrial loans are generally secured by accounts receivable, inventory, equipment and personal guarantees. Commercial and industrial loans generally have a greater credit risk than residential mortgage loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial and industrial loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial and industrial loans may be substantially dependent on the success of the business itself. Further, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. These risks are minimized through underwriting standards and personal guarantees. 19 Agricultural Loans Agricultural operating lines of credit generally have terms of one year and are secured by growing crops, livestock and equipment, and mortgages on the farmland. Intermediate-term loans have terms of 2-7 years and will be secured by machinery and equipment. Generally these loans are extended to farmers in our market area for the purchase of equipment, seed, fertilizer, insecticide and other purposes in connection with agricultural production. The maximum term for equipment secured loans is tied to the useful life of the underlying collateral but generally does not exceed 10years. The interest rate is generally increased with respect to the longer terms loans due to the rate exposure of these loans. The amount of the commitment is based on management’s review of the borrower’s business plan, prior performance, marketability of crops, and current market prices. We examine recent financial statements and evaluate cash flow analysis and debt-to-net worth, and liquidity ratios. Loans for crop production generally require 75% or more crop insurance coverage. The repayment of agricultural business loans generally is dependent on the successful operation of a farm and can be adversely affected by fluctuations in crop prices, increase in interest rates, and changes in weather conditions. These developments may result in smaller harvests and less income for farmers which may adversely affect such borrower’s ability to repay a loan. Many borrowers also have more than one agricultural business loan outstanding with us. Consequently, an adverse development with respect to one loan or one credit relationship can expose the Company to significantly greater risk of loss compared to an adverse development with respect to a one-to-four family residential mortgage loan. Finally, if the Company forecloses on an agricultural commercial loan, our holding period for the collateral, if any, typically is longer than for one-to-four family residential mortgage loans because there are fewer potential purchasers of the collateral. Consumer Loans The Company has secured and unsecured loans to consumers. However, during recent years, most consumer lending efforts were focused on purchases of indirect automobile loans. In an effort to expand and diversify our loan portfolio and increase the overall yield on our loan portfolio, since 1999 the Company has purchased indirect loans on new and used automobiles located primarily in Cook County, Illinois. Although we do not separately underwrite each purchased loan, we thoroughly review the knowledge and experience of the originators’ management teams, their underwriting standards, and their historical loss rates. Under the loan purchase arrangement, the seller aggregates indirect automobile loans into separate loan pools. The pools are then segregated into risk categories with each category having predefined limits as to the maximum amounts allowed. Generally, the pools are sold without recourse. The Company receives a listing of the individual loans in the pool, including loan and borrower information prior to funding the purchase but the Company is not generally permitted to substitute loans in a pool or purchase part of a pool. The seller is responsible for dealer relationships and the monitoring of their performance. The seller performs all servicing functions including the collection of principal, interest, and fees as well as repossessions and recoveries. Thus, the Company is not involved in the sale of repossessed vehicles. The Company performs semi-annual reviews of newly purchased loan files and review operational procedures as part of our internal audit function. Consumer loans may entail greater credit risk than residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles. In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances as well as the economy. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. 20 The following tables present the activity in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method for the three months ended March 31, 2014 and 2013, and the year ended December31, 2013: Three Months Ended March 31, 2014 Mortgage Loans on Real Estate 1-4 Family HELOC and 2nd Mortgage Multi-Family Residential Commercial Farmland Construction and Land Development Allowance for loan losses: Balance, beginning of period $ $ $ 6 $ $ $ — Provision charged to expense 52 15 — ) ) 23 Losses charged off ) — Recoveries 11 — Balance, end of period $ $ $ 6 $ $ $ 23 Ending balance: individually evaluated for impairment $ 43 $ $ — $ — $ — $ — Ending balance: collectively evaluated for impairment $ $ $ 6 $ $ $ 23 Loans: Ending balance $ Ending balance: individually evaluated for impairment $ $ $ — $ — $ — $ Ending balance: collectively evaluated for impairment $ Three Months Ended March 31, 2014 (Continued) Commercial and Industrial Agricultural Purchased Indirect Automobile, Net Other Consumer Unallocated Total Allowance for loan losses: Balance, beginning of period $ 1 $ — $ Provision charged to expense 2 ) (7 ) (1 ) — 25 Losses charged off — ) Recoveries — — 1 1 — 13 Balance, end of period $ 1 $ — $ Ending balance: individually evaluated for impairment $ 3 $ — $ — $ — $ — $ Ending balance: collectively evaluated for impairment $ 1 $ — $ Loans: Ending balance $ — $ Ending balance: individually evaluated for impairment $ 3 $ — $ — $ — $ — $ Ending balance: collectively evaluated for impairment $ — $ 21 Three Months Ended March 31, 2013 Mortgage Loans on Real Estate 1-4 Family HELOC and 2nd Mortgage Multi-Family Residential Commercial Farmland Construction and Land Development Allowance for loan losses: Balance, beginning of period $ $ $ 3 $ $ $ Provision charged to expense (1 ) — 5 ) Losses charged off ) — ) Recoveries — Balance, end of period $ $ $ 3 $ $ $ 62 Ending balance: individually evaluated for impairment $ $ 58 $ — $ $ — $ 15 Ending balance: collectively evaluated for impairment $ $ $ 3 $ $ $ 47 Loans: Ending balance $ $ $ 54 $ $ $ Ending balance: individually evaluated for impairment $ $ $ — $ $ — $ Ending balance: collectively evaluated for impairment $ $ $ 54 $ $ $ Three Months Ended March 31, 2013 (Continued) Commercial and Industrial Agricultural Purchased Indirect Automobile, Net Other Consumer Unallocated Total Allowance for loan losses: Balance, beginning of period $ 1 $ — $ Provision charged to expense ) 36 7 (1 ) — Losses charged off — — (8 ) — — ) Recoveries — — 2 1 — 3 Balance, end of period $ 1 $ — $ Ending balance: individually evaluated for impairment $ 5 $ — $ 5 $ — $ — $ Ending balance: collectively evaluated for impairment $ 1 $ — $ Loans: Ending balance $ — $ Ending balance: individually evaluated for impairment $ 5 $ — $ 19 $ — $ — $ Ending balance: collectively evaluated for impairment $ — $ Year Ended December 31, 2013 Mortgage Loans on Real Estate 1-4 Family HELOC and 2nd Mortgage Multi-Family Residential Commercial Farmland Construction and Land Development Allowance for loan losses: Balance, beginning of year $ $ $ 3 $ $ $ Provision charged to expense 54 3 32 ) Losses charged off ) ) — — — ) Recoveries 29 — 17 Balance, end of year $ $ $ 6 $ $ $ — Ending balance: individually evaluated for impairment $ 63 $ 29 $ — $ — $ — $ — Ending balance: collectively evaluated for impairment $ $ $ 6 $ $ $ — Loans: Ending balance $ Ending balance: individually evaluated for impairment $ $ $ — $ — $ — $ Ending balance: collectively evaluated for impairment $ — Year Ended December 31, 2013 (Continued) Commercial and Industrial Agricultural Purchased Indirect Automobile, Net Other Consumer Unallocated Total Allowance for loan losses: Balance, beginning of year $ 1 $ — $ Provision charged to expense ) 76 35 (6 ) — Losses charged off — — ) — — ) Recoveries — — 3 6 — 55 Balance, end of year $ 1 $ — $ Ending balance: individually evaluated for impairment $ 3 $ — $ 1 $ — $ — $ 96 Ending balance: collectively evaluated for impairment $ 1 $ — $ Loans: Ending balance $ — $ Ending balance: individually evaluated for impairment $ 3 $ — $ 4 $ — $ — $ Ending balance: collectively evaluated for impairment $ — $ 22 Management’s opinion as to the ultimate collectability of loans is subject to estimates regarding future cash flows from operations and the value of property, real and personal, pledged as collateral. These estimates are affected by changing economic conditions and the economic prospects of borrowers. Allowance for Loan Losses Our allowance for loan losses is the estimated amount considered necessary to reflect probable incurred credit losses in the loan portfolio at the balance sheet date. The allowance is established through the provision for loan losses, which is charged against income. In determining the allowance for loan losses, management makes significant estimates and has identified this policy as one of the most critical for the Company. The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions utilized, and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. Since a substantial amount of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans and discounted cash flow valuations of properties are critical in determining the amount of the allowance required for specific loans. Assumptions for appraisals and discounted cash flow valuations are instrumental in determining the value of properties. Overly optimistic assumptions or negative changes to assumptions could significantly impact the valuation of a property securing a loan and the related allowance determined. The assumptions supporting such appraisals and discounted cash flow valuations are carefully reviewed by management to determine that the resulting values reasonably reflect amounts realizable on the related loans. Management performs a quarterly evaluation of the allowance for loan losses. Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, the value of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision based on changes in economic and real estate market conditions. The analysis of the allowance for loan losses has two components: specific and general allocations. Specific allocations are made for loans that are determined to be impaired. Impairment loss is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. The general allocation is determined by segregating classified loans from the remaining loans, and then categorizing each group by type of loan. Loans within each type exhibit common characteristics including terms, collateral type, and other risk characteristics. The Company also analyzes historical loss experience, delinquency trends, general economic conditions and geographic and industry concentrations. This analysis establishes factors that are applied to the loan groups to determine the amount of the general allocations. Although the Company’s policy allows for a general valuation allowance on certain smaller-balance, homogenous pools of loans classified as substandard, the Company has historically evaluated every loan classified as substandard, regardless of size for impairment as part of the review for establishing specific allowances. The Company’s policy also allows for general valuation allowance on certain smaller-balance homogenous pools of loans which are loans criticized as special mention or watch. A separate general allowance calculation is made on these loans based on historical measured weakness, and which is no less than twice the amount of the general allowance calculated on the non-classified loans. There have been no changes to the Company’s accounting policies or methodology from the prior periods. Credit Quality Indicators The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as current financial information, historical payment experience, credit documentation, public information and current economic trends, among other factors. All commercial, agricultural and land development loans are graded at inception of the loan. Subsequently, analyses are performed on an annual basis and grade changes are made as necessary. Interim grade reviews may take place if circumstances of the borrower warrant a more timely review. The Company utilizes an internal asset classification system as a means of reporting problem and potential problem loans. Under the Company’s risk rating system, the Company classifies problem and potential problem loans as “Watch,” “Substandard,” “Doubtful,” and “Loss.” The Company uses the following definitions for risk ratings: Pass – Loans classified as pass are well protected by the ability of the borrower to pay or by the value of the asset or underlying collateral. 23 Watch – Loans classified as watch represent loans with the minimum level of acceptable credit risk and servicing requirements and the borrower has the capacity to perform according to the terms and repayment is expected. However, one or more elements of uncertainty exist. Special Mention – Loans classified as special mention have a potential weakness that deserves management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or of the Company’s credit position at some future date. Substandard – Loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected. Doubtful – Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Loss – Loans classified as loss are the portion of the loan that is considered uncollectible so that its continuance as an asset is not warranted. The amount of the loss determined will be charged-off. The following tables present the credit risk profile of the Company’s loan portfolio based on rating category and payment activity as of March 31, 2014 and December31, 2013, respectively: March 31, 2014 Mortgage Loans on Real Estate 1-4 Family HELOC and 2nd Mortgage Multi-Family Residential Commercial Farmland Construction and Land Development Pass $ Watch — — Special Mention — Substandard — — — Total $ March 31, 2014 (Continued) Commercial and Industrial Agricultural Purchased Indirect Automobile, Net Other Consumer Total Pass $ Watch — — Special Mention — Substandard 3 — — — Total $ 24 December 31, 2013 Mortgage Loans on Real Estate 1-4 Family HELOC and 2nd Mortgage Multi-Family Residential Commercial Farmland Construction and Land Development Pass $ — Watch — — Special Mention — — — Substandard — — — Total $ December 31, 2013 (Continued) Commercial and Industrial Agricultural Purchased Indirect Automobile, Net Other Consumer Total Pass $ Watch — — Special Mention — Substandard 3 — 4 — Total $ The accrual of interest on loans is generally discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection. Past due status is based on contractual terms of the loan. In all cases, loans are placed on non-accrual or charged-off at the earlier date if collection of principal and interest is considered doubtful. All interest accrued but not collected for loans that are placed on non-accrual or charged-off are reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all principal and interest amounts contractually due are brought current and future payments are reasonably assured. The following tables present the Company’s loan portfolio aging analysis as of March 31, 2014 and December31, 2013, respectively: March 31, 2014 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days & Accruing Real estate loans: One-to-four family $ — Home equity lines of credit and other 2nd mortgages 47 — — 47 — Multi-family — Commercial — Farmland — — — Construction and land development — — — Total real estate loans — Commercial and industrial 10 3 — Agriculture — — — Consumer loans: Purchased indirect automobile — Other — Total consumer loans — Total $ — 25 December 31, 2013 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days & Accruing Real estate loans: One-to-four family $ — Home equity lines of credit and other 2nd mortgages 26 40 44 — Multi-family — Commercial 33 — — 33 — Farmland — Construction and land development — Total real estate loans — Commercial and industrial 11 3 — Agriculture — Consumer loans: Purchased indirect automobile 4 — — 4 — Other — Total consumer loans 4 — — 4 — Total $ — At March 31, 2014 and December 31, 2013, the Company held $23,877 and $24,343 in agricultural production loans and $12,189 and $13,900, respectively in farmland loans in the Company’s geographic lending area. Generally, those loans are collateralized by assets of the borrower. The loans are expected to be repaid from cash flows or from proceeds of sale of related assets of the borrower. Declines in prices for corn, beans, livestock and farmland could significantly affect the repayment ability for many agricultural loan customers. At March 31, 2014 and December 31, 2013, the Company held $19,129 and $19,244 in commercial real estate loans and $553 and $354 in loans collateralized by construction and development real estate primarily in the Company’s geographic lending area. Due to national, state and local economic conditions, values for commercial and development real estate have declined significantly, and the market for these properties is depressed. A loan is considered impaired, in accordance with the impairment accounting guidance (ASC 310-10-35-16), when based on current information and events, it is probable the Company will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loans and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of the expected future cash flows, the loan’s observable market value, or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. Significant restructured loans are considered impaired in determining the adequacy of the allowance for loan losses. The Company actively seeks to reduce its investment in impaired loans. The primary tools to work through impaired loans are settlement with the borrowers or guarantors, foreclosure of the underlying collateral, or restructuring. The Company will restructure loans when the borrower demonstrates the inability to comply with the terms of the loan, but can demonstrate the ability to meet acceptable restructured terms. Restructurings generally include one or more of the following restructuring options; reduction in the interest rate on the loan, payment extensions, forgiveness of principal, forbearance, or other actions intended to maximize collection. Restructured loans in compliance with modified terms are initially classified as impaired. 26 The following tables present impaired loans at March 31, 2014, March 31, 2013 and December 31, 2013, respectively: Three Months Ended March 31, 2014 Recorded Balance Unpaid Principal Balance Specific Allowance Average Investment in Impaired Loans Interest Income Recognized Interest Income Recognized Cash Basis Loans without a specific allowance Real estate loans: One-to-four family $ $ $ — $ $ 13 $ 13 Home equity lines of credit and other 2nd mortgages 9 93 — 27 5 5 Multi-family — Commercial — Farmland — Construction and land development — — — Total real estate loans — 18 18 Commercial and industrial — Agriculture — Consumer loans: Purchased indirect automobile — Other — 25 — — 1 1 Total consumer loans — 25 — — 1 1 Total loans $ $ $ — $ $ 19 $ 19 Loans with a specific allowance Real estate loans: One-to-four family $ $ $ 43 $ $ 2 $ 2 Home equity lines of credit and other 2nd mortgages 1 1 Multi-family — Commercial — Farmland — Construction and land development — Total real estate loans 3 3 Commercial and industrial 3 3 3 3 — — Agriculture — Consumer loans: Purchased indirect automobile — — — 2 — — Other — Total consumer loans — — — 2 — — Total loans 3 3 3 Total $ 22 $ 22 27 Three Months Ended March 31, 2013 Recorded Balance Unpaid Principal Balance Specific Allowance Average Investment in Impaired Loans Interest Income Recognized Interest Income Recognized Cash Basis Loans without a specific allowance Real estate loans: One-to-four family $ $ $ — $ $ 3 $ 3 Home equity lines of credit and other 2nd mortgages 72 93 — 89 — — Multi-family — Commercial — 1 1 Farmland — Construction and land development — 1 1 Total real estate loans — 5 5 Commercial and industrial — Agriculture — Consumer loans: Purchased indirect automobile — Other — 21 — Total consumer loans — 21 — Total loans $ $ $ — $ $ 5 $ 5 Loans with a specific allowance Real estate loans: One-to-four family $ 3 $ 3 Home equity lines of credit and other 2nd mortgages 93 93 58 77 — — Multi-family — Commercial 3 3 Farmland — Construction and land development 15 1 1 Total real estate loans 7 7 Commercial and industrial 5 5 5 6 — — Agriculture — Consumer loans: Purchased indirect automobile 19 19 5 22 — — Other — Total consumer loans 24 24 10 28 — — Total loans 7 7 Total $ 12 $ 12 28 December 31, 2013 Recorded Balance Unpaid Principal Balance Specific Allowance Average Investment in Impaired Loans Interest Income Recognized Interest Income Recognized Cash Basis Loans without a specific allowance Real estate loans: One-to-four family $ $ $ — $ $ 32 $ 32 Home equity lines of credit and other 2nd mortgages 45 — 75 1 1 Multi-family — Commercial — Farmland — Construction and land development — 3 3 Total real estate loans — 36 36 Commercial and industrial — Agriculture — Consumer loans: Purchased indirect automobile — Other — 27 — Total consumer loans — 27 — Total $ $ $ — $ $ 36 $ 36 Loans with a specific allowance Real estate loans: One-to-four family $ $ $ 63 $ $ 12 $ 12 Home equity lines of credit and other 2nd mortgages 75 84 29 67 1 1 Multi-family — Commercial — — — 13 13 Farmland — Construction and land development — — — 8 8 Total real estate loans 92 34 34 Commercial and industrial 3 3 3 5 — — Agriculture — Consumer loans: Purchased indirect automobile 4 4 1 14 — — Other — Total consumer loans 4 4 1 14 — — Total loans 96 34 34 Total $ $ $ 96 $ $ 70 $ 70 The following table presents the Company’s nonaccrual loans at March 31, 2014 and December 31, 2013. This table excludes performing troubled debt restructurings. March 31, December 31, Mortgages on real estate: One-to-four family $ $ Home equity lines of credit and other 2nd mortgages Multi-family residential — — Commercial — — Construction and land development Commercial and industrial 3 3 Other consumer — — Total $ $ 29 The following table presents the recorded balance of troubled debt restructurings as of March 31, 2014 and December31, 2013: March 31, December 31, Real estate loans: One-to-four family $ $ Home equity lines of credit and other 2nd mortgages — — Multi-family — — Commercial — — Farmland — — Construction and land development Total real estate loans Commercial and industrial — — Agriculture — — Consumer loans: Purchased indirect automobile — — Other — — Total consumer loans — — Total $ $ The following table represents loans modified as troubled debt restructures during the three month periods ended March31, 2014 and 2013: Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Number of Modifications Recorded Investment Number of Modifications Recorded Investment Real estate loans: One-to-four family 3 $ 1 $ Home equity lines of credit and other 2nd mortgages — Multi-family — Commercial — Farmland — Construction and land development — Total real estate loans 3 — — Commercial and industrial — Agriculture — Consumer loans: Purchased indirect automobile — Other — Total consumer loans — Total 3 $ 1 $ During the three month period ended March 31, 2014, the Company modified three residential real estate loans, with a recorded investment of $377 prior to modification, which were deemed TDRs. Both modifications involved interest rate concessions, and resulted in impairment losses of $11,000 based upon the present value of expected future cash flows. 30 During the three month period ended March 31, 2013, the Company modified one residential real estate loan, with a recorded investment of $245 prior to modification, which was deemed a TDR. The modification involved both an interest rate and maturity concession, which resulted in an impairment loss of $16 based upon the present value of expected future cash flows. As of March 31, 2014 there were no loans in default that had been modified within the previous 12 months as a troubled debt restructuring. As of March 31, 2014, there were three TDRs secured by one-to-four family real estate totaling $602 in default, and one TDR secured by commercial land for development totaling $319 in default. Note 8: Accumulated Other Comprehensive Income The components of accumulated other comprehensive income, included in stockholders’ equity at March 31, 2014 and December 31, 2013, are summarized as follows: March 31, December 31, Net unrealized gain on securities available-for-sale $ 41 $ 25 Tax effect ) (9 ) Net-of-tax amount $ 27 $ 16 Note 9: Income Taxes A reconciliation of the income tax expense at the statutory rate to the Company’s actual income tax expense for the three months ended March 31, 2014 and 2013 is shown below: Three Months Ended March 31, Computed at the statutory rate (34%) $ $ 59 Decrease resulting from Tax exempt interest (4 ) (3 ) Changes in deferred tax valuation allowance — ) Cash surrender value of life insurance (9 ) ) Other 9 8 Actual expense $ $ 14 Tax expense as a percentage of pre-tax income % % The decreases in the valuation allowance of $0 and $40 in 2014 and 2013 are due to the reversals of a portion of the previous valuation allowance related to capital losses incurred in prior periods. Management believes the Company has capital gains to enable a portion of the capital losses to be utilized prior to expiration. 31 Note 10: Disclosures About Fair Value of Assets and Liabilities Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs. There is a hierarchy of three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Recurring Measurements The following table presents the fair value measurements of assets recognized in the accompanying balance sheets measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2014 and December 31, 2013: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2014: Available-for-sale securities: US Government and federal agency $ $ — $ $ — Mortgage-backed securities – GSE residential — — State and political subdivisions — — Equity securities 26 — Corporate debt securities — — Loan servicing rights — — Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) December 31, 2013: Available-for-sale securities: US Government and federal agency $ $ — $ $ — Mortgage-backed securities – GSE residential — — State and political subdivisions — — Equity securities 29 — Loan servicing rights — — Following is a description of the valuation methodologies and inputs used for assets measured at fair value on a recurring basis and recognized in the accompanying balance sheets, as well as the general classification of such assets pursuant to the valuation hierarchy. There have been no significant changes in the valuation techniques during the period ended March 31, 2014. For assets classified within Level 3 of the fair value hierarchy, the process used to develop the reported fair value is described below. Available-for-sale Securities Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy. If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows, the inputs of which are market-based or independently sourced market parameters, including, but not limited to, yield curves, interest rates, volatilities, prepayments, defaults, cumulative loss projections and cash flows. Such securities are classified in Level 2 of the valuation hierarchy. In certain cases where Level1 or Level2 inputs are not available, securities are classified within Level3 of the hierarchy. Loan Servicing Rights Loan servicing rights do not trade in an active, open market with readily observable prices. Accordingly, fair value is estimated using discounted cash flow models. Due to the nature of the valuation inputs, loan servicing rights are classified within Level 3 of the hierarchy. Management measures mortgage servicing rights through the completion of a proprietary model. Inputs to the model are developed by the accounting staff and are reviewed by management. The model is tested annually using baseline data to check its accuracy. Level 3 Reconciliation The following is a reconciliation of the beginning and ending balances of recurring fair value measurements recognized in the accompanying balance sheet using significant unobservable (Level3) inputs: Loan Servicing Rights Balance, January 1, 2014 $ Total realized and unrealized gains and losses included in net income — Servicing rights that result from asset transfers — Loans refinanced — Balance, March 31, 2014 $ Total gains or losses for the period included in net income attributable to the change in unrealized gains or losses related to assets and liabilities still held at the reporting date $ — 32 Nonrecurring Measurements The following table presents the fair value measurement of assets measured at fair value on a nonrecurring basis and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2014 and December 31, 2013: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2014: Impaired loans (collateral dependent) $ $ — $ — $ December 31, 2013: Impaired loans (collateral dependent) $ $ — $ — $ Following is a description of the valuation methodologies used for assets measured at fair value on a nonrecurring basis and recognized in the accompanying balance sheets, as well as the general classification of such assets pursuant to the valuation hierarchy. For assets classified within Level 3 of the fair value hierarchy, the process used to develop the reported fair value is described below. Collateral-dependent Impaired Loans, Net of ALLL The estimated fair value of collateral-dependent impaired loans is based on the appraised fair value of the collateral, less estimated cost to sell. Collateral-dependent impaired loans are classified within Level 3 of the fair value hierarchy. The Company considers the appraisal or evaluation as the starting point for determining fair value and then considers other factors and events in the environment that may affect the fair value. Appraisals of the collateral underlying collateral-dependent loans are obtained when the loan is determined to be collateral-dependent and subsequently as deemed necessary by management. Appraisals are reviewed for accuracy and consistency by the Company. Appraisers are selected from the list of approved appraisers maintained by management. The appraised values are reduced by discounts to consider lack of marketability and estimated cost to sell if repayment or satisfaction of the loan is dependent on the sale of the collateral. These discounts and estimates are developed by management by comparison to historical results. Unobservable (Level 3) Inputs The following table presents quantitative information about unobservable inputs used in recurring and nonrecurring Level 3 fair value measurements (dollars in thousands). Fair Value at March 31, 2014 Valuation Technique Unobservable Inputs Range (Weighted Average) Collateral-dependent impaired loans $ Market comparable properties Marketability discount 10% - 40% (24%) Loan servicing rights Discounted cash flow Discount rate 8% - 12.5% (10%) PSA standard prepayment model rate - 33 Fair Value at December 31, 2013 Valuation Technique Unobservable Inputs Range (Weighted Average) Collateral-dependent impaired loans $ Market comparable properties Marketability discount 20% - 40% (25%) Mortgage servicing rights Discounted cash flow Discount rate 8% - 12.5% (10.43%) PSA standard prepayment model rate 100 - 369 Fair Value of Financial Instruments The following table presents estimated fair values of the Company’s financial instruments and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2014 and December 31, 2013. Fair Value Measurements Using Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2014: Financial assets Cash and cash equivalents $ $ $ — $ — Interest-bearing deposits with other financial institutions — — Held-to-maturity securities — — Loans, net of allowance for loan losses — Federal Home Loan Bank stock — — Accrued interest receivable — — Financial liabilities Deposits — Federal Home Loan Bank advances — — Advances from borrowers for taxes and insurance — — Accrued interest payable 18 — 18 — Unrecognized financial instruments (net of contract amount) Commitments to originate loans — Letters of credit — Lines of credit — 34 Fair Value Measurements Using Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) December 31, 2013: Financial assets Cash and cash equivalents $ $ $ — $ — Interest-bearing deposits with other financial institutions — — Held-to-maturity securities — — Loans, net of allowance for loan losses — — Federal Home Loan Bank stock — — Accrued interest receivable — — Financial liabilities Deposits — — Federal Home Loan Bank advances — — Advances from borrowers for taxes and insurance — — Accrued interest payable 19 — 19 — Unrecognized financial instruments (net of contract amount) Commitments to originate loans — Letters of credit — Lines of credit — The following methods were used to estimate the fair value of all other financial instruments recognized in the accompanying consolidated balance sheets at amounts other than fair value. Cash and Cash Equivalents, Interest-Bearing Deposits with Other Financial Institutions, Federal Home Loan Bank Stock, Accrued Interest Receivable, Accrued Interest Payable and Advances from Borrowers for Taxes and Insurance The carrying amount approximates fair value. Held-to-maturity Securities Fair value is based on quoted market prices, if available. If a quoted market price is not available, fair value is estimated using quoted market prices for similar securities. Loans The fair value of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Loans with similar characteristics were aggregated for purposes of the calculations. Deposits Deposits include demand deposits, savings accounts, NOW accounts and certain money market deposits. The carrying amount of these types of deposits approximates fair value. The fair value of fixed-maturity time deposits is estimated using a discounted cash flow calculation that applies the rates currently offered for deposits of similar remaining maturities. 35 Federal Home Loan Bank Advances Rates currently available to the Company for debt with similar terms and remaining maturities are used to estimate the fair value of existing debt. Commitments to Originate Loans, Letters of Credit and Lines of Credit The fair value of commitments to originate loans is estimated using the fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the present creditworthiness of the counterparties. For fixed-rate loan commitments, fair value also considers the difference between current levels of interest rates and the committed rates. The fair values of letters of credit and lines of credit are based on fees currently charged for similar agreements, or on the estimated cost to terminate or otherwise settle the obligations with the counterparties at the reporting date. Note 11: Commitments Commitments to Originate Loans Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since a portion of the commitments may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. Each customer’s creditworthiness is evaluated on a case-by-case basis. The amount of collateral obtained, if deemed necessary, is based on management’s credit evaluation of the counterparty. Collateral held varies, but may include accounts receivable, inventory, property, plant and equipment, commercial real estate and residential real estate. Standby Letters of Credit Standby letters of credit are irrevocable conditional commitments issued by the Company to guarantee the performance of a customer to a third party. Financial standby letters of credit are primarily issued to support public and private borrowing arrangements, including commercial paper, bond financing and similar transactions. Performance standby letters of credit are issued to guarantee performance of certain customers under non-financial contractual obligations. The credit risk involved in issuing standby letters of credit is essentially the same as that involved in extending loans to customers. Should the Company be obligated to perform under the standby letters of credit, the Company may seek recourse from the customer for reimbursement of amounts paid. Lines of Credit Lines of credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Lines of credit generally have fixed expiration dates. Since a portion of the line may expire without being drawn upon, the total unused lines do not necessarily represent future cash requirements. Each customer’s creditworthiness is evaluated on a case-by-case basis. The amount of collateral obtained, if deemed necessary, is based on management’s credit evaluation of the counterparty. Collateral held varies but may include accounts receivable, inventory, property, plant and equipment, commercial real estate and residential real estate. Management uses the same credit policies in granting lines of credit as it does for on-balance-sheet instruments. 36 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding the financial condition and results of the Company. The information contained in this section should be read in conjunction with the unaudited consolidated financial statements and accompanying notes thereto. FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Form 10-Q. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● our ability to manage our operations under the current adverse economic conditions (including real estate values, loan demand, inflation, commodity prices and employment levels) nationally and in our market areas; ● adverse changes in the financial industry, securities, credit and national and local real estate markets (including real estate values); ● significant increases in our loan losses, including as a result of our inability to resolve delinquent loans and non-performing and classified assets, changes in the underlying cash flows of our borrowers, and management’s assumptions in determining the adequacy of the allowance for loan losses; ● credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and in our allowance for loan losses and provision for loan losses; ● increased competition among depository and other financial institutions; ● our ability to successfully diversify our loan portfolio without experiencing a significant decrease in asset quality; ● our ability to attract and maintain deposits; ● expenses and diversion of management’s time and attention resulting from our efforts to oppose stockholder nominations that we do not believe are in the best interests of stockholders; ● changes interest rates generally, including changes in the relative differences between short-term and long-term interest rates, that may affect our interest margins, reduce the fair value of our financial instruments, or affect our access to funding sources; ● declines in the yield on our assets resulting from the current low interest rate environment; ● fluctuations in the demand for loans, which may be affected by the number of unsold homes, land and other properties in our market areas and by declines in the value of real estate in our market area; ● risks related to high concentration of loans secured by real estate located in our market areas; 37 ● the results of examinations by our regulators, including the possibility that our regulators may, among other things, require us to increase our allowance for loan losses, write down assets, change our regulatory capital position, limit our ability to borrow funds or maintain or increase deposits, or prohibit us from paying dividends, which could adversely affect our dividends and earnings, which could adversely affect our dividends and earnings; ● possible increases in deposit and premium assessments; ● changes in laws or government regulations or policies affecting financial institutions, including the Dodd-Frank Act and the JOBS Act, which could result in, among other things, increased deposit insurance premiums and assessments, capital requirements (particularly the new capital regulations), regulatory fees and compliance costs and the resources we have available to address such changes; ● changes in the level of government support of housing finance; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our reliance on a small executive staff; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● risks and costs related to operating as a publicly traded company; ● changes in our organization, compensation and benefit plan; ● changes in our organization, compensation and benefit plans, and our ability to retain key members of our senior management team and to address staffing needs in response to product demand or to implement our strategic plans; ● loan delinquencies and changes in the underlying cash flows of our borrowers; ● our ability to control costs and expenses, particularly those associated with operating as a publicly traded company; ● the failure or security breaches of computer systems on which we depend; ● the ability of key third-party service provider to perform their obligations to us; ● changes in the financial condition or future prospects of issuers of securities that we own; and ● other economic, competitive, governmental, regulatory and operational factors affecting our operations, pricing, products and services Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. OVERVIEW Harvard Illinois Bancorp, Inc. (the “Company”) is a savings and loan holding company and is subject to regulation by the Board of Governors of the Federal Reserve System. The Company’s business activities are limited to oversight of its investment in Harvard Savings Bank (the “Bank”). The Bank is primarily engaged in providing a full range of banking and mortgage services to consumer and business customers in McHenry County, Grundy County, and to a lesser extent Boone County, Illinois and Walworth County in Wisconsin. The Bank is subject to regulation by the Federal Deposit Insurance Corporation and the Illinois Department of Financial and Professional Regulation. 38 Our results of operations depend primarily on our net interest income. Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets, and the interest paid on our interest-bearing liabilities, consisting primarily of savings and transaction accounts, certificates of deposit, and Federal Home Loan Bank of Chicago advances. Our results of operations also are affected by our provision for loan losses, noninterest income and noninterest expense. Noninterest income consists primarily of customer service fees, net realized gains on loan sales, loan servicing fees, and net income on bank-owned life insurance, offset by impairment charges on securities. Noninterest expense consists primarily of compensation and benefits, occupancy, data processing, professional fees, marketing, office supplies, federal deposit insurance premiums, indirect automobile loan servicing fees, and foreclosed assets. The Company discontinued its securities brokerage activities in 2013. On January 30, 2014, the Company paid a special dividend of $0.20 per share of the Company’s common stock to stockholders of record as of January 15, 2014. At March 31, 2014, the Bank was categorized as “well capitalized” under regulatory capital requirements. Business Strategy Our long-term business strategy is to operate Harvard Savings Bank as a community-oriented financial institution, offering one- to four-family residential real estate, commercial real estate, farmland, commercial and industrial, home equity, agricultural and purchased indirect automobile loans, and to a lesser extent, multi-family, construction and land development, and other consumer loans along with a diversified platform of deposit and other products and services to individuals and agricultural and other businesses in our market areas. In order to offset the rising overhead costs related to community banking, we intend to grow our assets and liabilities in a disciplined manner, subject to market conditions. We believe that execution of our long-term business strategy will create long-term shareholder value. We intend to accomplish this strategy by: ● Leveraging our established name and franchise, capital strength and loan production capability, and knowledge of our market areas to deliver a consistent high quality level of professional banking service to our retail and business customers, attracting new customers and expanding our presence in the geographical area we serve; ● Offering a complete platform of deposit products at competitive rates and terms, focusing on growing deposits, in particular lower-cost core deposits, and diversifying the deposit mix, in order to provide for replacing long-term FHLB advances as they mature and providing lower cost funding for lending activities; ● Managing our loan portfolio to minimize concentrations and diversify the types of loans in the portfolio; ● Managing the credit risk within our loan portfolio to minimize the risk of loss; ● Managing interest rate risk to optimize our net interest margin; and ● Improving our overall efficiency and profitability. The following discussion compares the financial condition of Harvard Illinois Bancorp, Inc. and its wholly owned subsidiary, Harvard Savings Bank, at March 31, 2014 to its financial condition at December31, 2013, and the results of operations for the three months ended March 31, 2014 to the same period in 2013. This discussion should be read in conjunction with the interim financial statements and footnotes included herein. CRITICAL ACCOUNTING POLICIES AND USE OF SIGNIFICANT ESTIMATES There are no material changes to the critical accounting policies disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. 39 FINANCIAL CONDITION Comparison of Financial Condition at March 31, 2014 and December 31, 2013 Total assets at March 31, 2014 decreased $2.7 million, or 1.6%, to $167.4 million from $170.1 million at December 31, 2013. Total liabilities decreased $2.9 million, or 1.9%, to $146.8 million at March 31, 2014 from $149.7 million at December 31, 2013. The modest changes in total assets and liabilities were consistent with our strategy of disciplined growth of our balance sheet in the current economic environment. Cash and cash equivalents decreased $74,000 to $28.0 million at March 31, 2014 from $28.1 million at December 31, 2013. Cash and cash equivalents includes securities purchased under agreements to resell, which decreased $495,000 to $24.6 million at March 31, 2014 from $25.1 million at December 31, 2013. These agreements to resell securities represent short-term cash investment alternatives that are over-collateralized with collateral that is guaranteed by the “full faith and credit” of the United States government. Interest-bearing deposits with other financial institutions decreased $590,000 to $5.7 million at March 31, 2014 from $6.2 million at December 31, 2013. These deposits are certificates of deposit we have placed with other financial institutions with terms from three months to five years and are fully covered by FDIC deposit insurance. Available-for-sale securities increased $1.4 million to $7.0 million at March 31, 2014 from $5.5 million at December 31, 2013. This increase was primarily due to purchases of municipal and corporate debt securities totaling $1.5 million, offset partially by maturities and pay-downs on those securities. Held-to-maturity securities totaled $413,000 at March 31, 2014, a decrease of $420,000 from $833,000 at December 31, 2013 as a result of maturities and pay-downs on those securities and no purchases. The investments in those deposits and securities were based on liquidity, yield and credit quality considerations. Loans, net of allowance for loan losses, decreased $2.6 million, or 2.2%, to $114.3 million at March 31, 2014 from $116.9 million at December 31, 2013. During the three months ended March 31, 2014, loan originations, advances and purchases were $22.0 million, which were more than offset by $3.2 million in loans sold, $21.3 million of loan repayments and payoffs, net of $82,000 in charge offs and transfers to foreclosed assets of $3,000. The decrease in loans during the three months ended March 31, 2014 was due primarily to decreases in the farmland and agriculture loans totaling $2.2 million. The decrease in those loan portfolios was due in part to sales to Farmer Mac totaling $2.8 million during the quarter. All other assets, consisting of premises and equipment, Federal Home Loan Bank stock, foreclosed assets held for sale, accrued interest receivable, deferred income taxes, bank-owned life insurance, loan servicing rights and other assets decreased $552,000 to $12.0 million at March 31, 2014 from $12.6 million at December 31, 2013. The largest component of other assets was our investment in bank-owned life insurance, which increased $28,000 to $4.5 million at March 31, 2014. The largest change was in foreclosed assets held for sale, which decreased $328,000 to $3,000 at March 31, 2014 from $331,000 at December 31, 2013 as sales of other real estate owned outpaced transfers of assets to foreclosed assets. Total deposits increased $195,000 to $133.9 million at March 31, 2014 from $133.8 million at December 31, 2013. The net increase in deposits was due to our strategy to control growth in the current weak lending environment. Federal Home Loan Bank advances decreased $3.3 million to $8.9 million at March 31, 2014 from $12.2 million at December 31, 2013. The Bank maintained sufficient liquidity levels to allow more advances to mature without renewal. Noninterest - bearing liabilities increased $179,000 to $3.9 million at March 31, 2014 from $3.7 million at December 31, 2013. The largest component of noninterest - bearing liabilities is deferred compensation which was unchanged at $2.4 million at March 31, 2014. The largest change was in advances by borrowers for taxes and insurance which increased $186,000 to $544,000 at March 31, 2014 from $358,000 at December 31, 2013, primarily due to typical seasonal fluctuations. Total stockholders’ equity increased by $146,000 or 0.7% to $20.6 million at March 31, 2014 from $20.4 million at December 31, 2013. The increase in stockholders’ equity for the three months ended March 31, 2014 resulted primarily from net income of $234,000, the recognition of ESOP compensation expense of $18,000, the recognition of stock – based compensation expense related to the 2011 Incentive Equity Plan of $28,000, proceeds from common stock issued upon exercise of options of $47,000 and the increase in other accumulated comprehensive income of $11,000, offset partially by dividends paid of $158,000 and the increase in the contingent repurchase obligation for the ESOP of $34,000. 40 RESULTS OF OPERATIONS Comparison of Operating Results for the Three Months Ended March 31, 2014 and March 31, 2013 General . Net income for the three months ended March 31, 2014 was $234,000 compared to net income of $159,000 for the three months ended March 31, 2013, an increase in net income of $75,000, or 47.2%. The increase in net income was due to an increase in interest and dividend income of $23,000, and decreases in interest expense, provision for loan losses, and noninterest expense of $51,000, $119,000 and $62,000, respectively, partially offset by a decrease in noninterest income of $80,000, and an increase in the provision for income taxes of $100,000. Interest and Dividend Income. Total interest and dividend income increased $23,000 or 1.4% to $1.7 million for the three months ended March 31, 2014 compared to the same period in 2013. Although average interest-earning assets decreased $2.0 million to $158.0 million for the three months ended March 31, 2014 from $160.0 million for the three months ended March 31, 2013, the average yield increased 11 basis points to 4.24% from 4.13%. This increase reflected the higher average loan demand in our farmland and agricultural loan portfolios. Interest income on securities and other interest-earning assets decreased $6,000 or 5.5% to $102,000 for the three months ended March 31, 2014 compared to $108,000 for the three months ended March 31, 2013, as the average balances of those assets decreased $3.1 million to $38.8 million from $41.9 million, offset partially by an increase in the average yield on those assets of 1 basis point to 1.05% from 1.04%. Interest and fees on loans increased $29,000 or 1.9% to $1.6 million for the three months ended March 31, 2014 from $1.5 million for the same period in 2013, as the average balance of loans increased $1.1 million to $119.2 million, and by an increase in the average yield on loans of 5 basis points to 5.28% from 5.23%. Interest Expense. Total interest expense decreased $51,000 or 13.0% to $342,000 for the three months ended March 31, 2014 from $393,000 for the same period in 2013. Interest expense on deposit accounts decreased $24,000 or 7.5% to $297,000 for the three months ended March 31, 2014 from $321,000 for the same period in 2013. This decrease was primarily due to a decrease in interest expense on certificates of deposit of $26,000. The average balance in certificates of deposits decreased $1.3 million with the cost of these deposits decreasing 11 basis points to 1.45% from 1.56%. The decrease in interest expense on certificates of deposit was partially offset by an increase in interest expense on savings, NOW and money market accounts of $2,000 to $27,000 for the three months ended March 31, 2014 from $25,000 for the same period in 2013. The average balances of savings, NOW and money market accounts increased $858,000 to $53.3 million from $52.5 million and the cost of these deposits increased 1 basis point to 0.20% during the three months ended March 31, 2014 from 0.19% during the three months ended March 31, 2013. The movement in deposit accounts and reduction in the cost of these funds was the result of our competitive pricing and the renewal of higher cost certificates of deposit at current rates, and execution of our business strategy to focus on growth of our lower-cost core deposits. Interest expense on Federal Home Loan Bank advances decreased $27,000 to $45,000 for the three months ended March 31, 2014 from $72,000 for the three months ended March 31, 2013, as the average cost of advances decreased 52 basis points to 1.68% for the three months ended March 31, 2014 from 2.20% for the comparable period in 2013, and the average balances of advances decreased $2.4 million to $10.7 million. The decrease in the average balance of FHLB advances was due to adhering to our business strategy to lessen our reliance on FHLB advances. The decrease in the cost of these funds was due to the maturity of higher-cost long-term advances and a larger concentration of lower-cost short-term advances. Net Interest Income . Net interest income increased $74,000 or 5.9% to $1.3 million for the three months ended March 31, 2014 from $1.3 million for the three months ended March 31, 2013, primarily as a result of an increase in our net interest rate spread of 23 basis points to 3.25% from 3.02%. Our net interest margin increased to 3.38% for the three months ended March 31, 2014 from 3.15% for the three months ended March 31, 2013. The increases in our net interest rate spread and net interest margin reflected the higher average balance of loans in 2014 compared to 2013 from stronger loan demand in the agriculture industry, as well as the increase in the ratio of our average interest-earning assets to average interest-bearing liabilities to 113.88% for the three months ended March 31, 2014 from 113.00% for the same period in 2013. Provision for Loan Losses. The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income. Loan losses are charged against the allowance when we believe the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. 41 The following table shows the activity in the allowance for loan losses for the three months ended March 31, 2014 and 2013 (dollars in thousands): Allowance at beginning of period $ $ Provision for loan losses 25 Charge-offs: Real estate loans: One-to four family 82 79 Home equity line of credit and other 2nd mortgage — — Commercial — — Construction and land development — 60 Total charge-offs, real estate loans 82 Consumer loans: Purchased indirect automobile — 8 Other — — Total charge-offs, consumer loans — 8 Total charge-offs 82 Recoveries: Real estate loans: One-to four family 11 — Total recoveries, real estate loans — — Commercial and industrial — — Consumer loans: Purchased indirect automobile 1 2 Other 1 1 Total recoveries, consumer loans 2 3 Total recoveries 13 3 Net charge-offs ) ) Allowance at end of period $ $ Allowance to non-performing loans % % Allowance to total loans outstanding at the end of the period % % Net charge-offs to average total loans outstanding during the period, annualized % % We evaluate the allowance for loan losses on a regular basis and the provision is based upon our periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. A loan is considered impaired when, based on current information and events, it is probable that we will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement. The factors we considered in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. We determine the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis for commercial loans by either the present value of expected future cash flows discounted at the loans effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. 42 Groups of loans with similar loan characteristics, including individually evaluated loans not determined to be impaired, are collectively evaluated for impairment based on the group’s historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans. Accordingly, we do not separately identify individual consumer and residential loans for impairment measurements. Based upon our evaluation of these factors, a provision of $25,000 was recorded for the three months ended March 31, 2014, a decrease of $119,000 or 82.6% from $144,000 for the three months ended March 31, 2013. The provision for loan losses reflected net charge offs of $69,000 for the three months ended March 31, 2014, compared to $144,000 for the three months ended March 31, 2013. The allowance for loan losses was $2.4 million, or 2.08% of total loans at March 31, 2014, compared to $2.5 million, or 2.07% of total loans at December 31, 2013. At March 31, 2014, we had identified substandard loans totaling $2.9 million, all of which were considered impaired, and maintained an allowance for loan losses of $158,000 allocated to these loans. At December 31, 2013, we considered all substandard loans totaling $2.8 million impaired and maintained an allowance for loan losses of $96,000 allocated to these loans. We used the same methodology in assessing the allowance for each period. The allowance as a percent of nonperforming loans increased to 84.35% at March 31, 2014 from 44.82% at March 31, 2013. Nonperforming loans decreased to $2.9 million at March 31, 2014, compared to $5.7 million at March 31, 2013, a decrease of $2.8 million. All nonperforming loans were considered impaired at March 31, 2014 and 2013, and allowances for impaired loans decreased $289,000 or 64.7% to $158,000 at March 31, 2014 from $447,000 at March 31, 2013. Net charge-offs as a percent of average total loans outstanding decreased to 0.23% for the quarter ended March 31, 2014 from 0.49% for the same quarter in 2013, due to a decrease in net charge-offs of $75,000 to $69,000, partially offset by a $1.1 million increase in average loans outstanding to $119.2 million. To the best of our knowledge, we have recorded all losses that are both probable and reasonably estimable for the three months ended March 31, 2014 and 2013, respectively. The following table sets forth the allowance for loan losses allocated by loan category, the percent of allowance in each loan category to the total allowance, and the percent of loans in each loan category to total loans as of March 31, 2014 and December 31, 2013 (dollars in thousands). March 31, 2014 December 31, 2013 Amount Percent of Allowance to Total Allowance Percent of Loans in Category to Total Loans Amount Percent of Allowance to Total Allowance Percent of Loans in Category to Total Loans Real estate loans: One-to-four-family $ % % $ % % Home equity line of credit and other 2nd mortgage Multi-family 6 6 Commercial Farmland Construction and land development 23 — — Total real estate loans Commercial and industrial Agriculture Consumer loans: Purchased indirect automobile Other 1 1 Total consumer loans Unallocated — Total allowance for loan losses $ % % $ % % 43 The decrease in the allowance for loan losses allocated to one-to-four family real estate loans was primarily due to lower required level of reserves for loans individually evaluated for impairment. The increase in the allowance for loan losses allocated to home equity lines of credit and second mortgage loans was primarily due to higher required level of reserves for loans both individually and collectively evaluated for impairment. The decrease in the allowance for loan losses allocated to commercial real estate loans was primarily due to a decrease in the balance and required reserves for loans classified “watch”. The increase in the allowance for loan losses allocated to construction and land development real estate loans was primarily due to an increase in the balance of that portfolio. The decrease in the allowance for loan losses allocated to farmland and agriculture loans was primarily due to the decrease in the balance of those portfolios. 44 The following table sets forth information regarding nonperforming assets at the dates indicated (dollars in thousands): At March 31, At
